PER CURIAM.
We reverse and remand with directions for entry of judgment in favor of appellant. The record demonstrates that no proof was presented at trial that the appellees were actually damaged by their lack of knowledge of the lis pendens filed in the foreclosure action by the first mortgagee. See Interstate Title Corp. v. Miller, 581 So.2d 213 (Fla. 4th DCA 1991); CMEI, Inc. v. American Title Ins. Co., 447 So.2d 427 (Fla. 5th DCA 1984); Goode v. Federal Title and Ins. Corp., 162 So.2d 269 (Fla. 2d DCA 1964).
STEVENSON, J., and ANSTEAD, HARRY LEE, and MICKLE, STEPHAN P., Associate Judges, concur.